Title: To George Washington from John Jay, 23 January 1779
From: Jay, John
To: Washington, George


Sir,
Philadelphia 23rd Jany 1779

I have had the pleasure of receiving and communicating to Congress your Excellency’s Letter of the 21st Inst: respecting Coll Rawlins—Copies of two Acts of Congress of this day, One on that Subject, & the other refusing a Request of Major General Phillips to go to New York & ordering him to Virginia, are herewith enclosed. I have the Honor to be With the greatest Respect & Esteem Your Excellencys most Obed. & hbl. Servt
J: J:
